Fourth Court of Appeals
                                San Antonio, Texas
                                      March 20, 2014

                                   No. 04-13-00094-CV

              Dr. Hector FARIAS and Voices in Democratic Action (VIDA),
                                     Appellants

                                              v.

                   Eduardo A. GARZA and Uni-Trade Forwarding, L.C.,
                                     Appellees

                From the 49th Judicial District Court, Webb County, Texas
                         Trial Court No. 2012-CVT-001496-D1
                        Honorable Fred Shannon, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the appellees’ motion for rehearing, and the motion is
DENIED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court